Citation Nr: 1436931	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  05-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial compensable disability rating for bilateral hearing loss prior to June 18, 2009, and to a disability rating in excess of 10 percent thereafter.  

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Chicago, Illinois.  

During the pendency of the appeal, a June 2009 rating decision increased the Veteran's disability rating for bilateral hearing loss from noncompensable to 10 percent, effective June 18, 2009.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Veteran and his spouse testified at a hearing in April 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 60 days so that the Veteran could submit additional evidence.  

In December 2007, July 2010, and November 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There was not substantial compliance with the Board's November 2013 remand directives because the Veteran's Vocational Rehabilitation and Education folder was not associated with his electronic claims file and because the RO did not issue a Supplemental Statement of the Case (SSOC) after completing additional development.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Further, clarification of M. B.'s June 2014 private audiogram is needed.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's Vocational Rehabilitation and Education and associate it with his electronic claims file in VBMS.  Make as many requests as are necessary to obtain it, and only end efforts to do so if it does not exist or further efforts to obtain it would be futile.  If it is not available, the claims file must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Provide the Veteran with a release form for medical records generated by M. B., the audiologist who provided the June 2014 audiogram.  If he provides the requested information, contact M. B. and ask her to clarify whether the Maryland CNC Test was used to determine the Veteran's speech recognition ability.  All attempts to seek clarification, and any response received, must be documented in the claims file.  If clarification is not received, the Veteran must be notified.  

3. Send the Veteran a VCAA notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

4. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including a TDIU claim.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



